Citation Nr: 0939963	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  03-15 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
right knee recurrent synovitis for the period May 17, 
1991, to September 14, 1999, to include whether a separate 
compensable evaluation is warranted for degenerative joint 
disease of the right knee prior to September 15, 1999.

2.	Entitlement to an evaluation in excess of 20 percent for 
left knee internal derangement for the period May 17, 
1991, to September 14, 1999, to include whether a separate 
compensable evaluation is warranted for degenerative joint 
disease of the left knee prior to September 15, 1999.

3.	Entitlement to an effective date prior to April 1, 1999, 
for the award of service connection for degenerative disc 
disease of the lumbar spine.

4.	Entitlement to an effective date prior to April 1, 1999, 
for the award of a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

(The issue of entitlement to beneficiary travel payments 
under 38 C.F.R. § 70.10 for travel in June 2009 to a VA 
medical facility is addressed in a separate Board decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from July 1978 to 
September 1978 and active military service from September 
1983 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a February 2005 hearing conducted via 
videoconference.  A transcript of the hearing is of record. 

Procedural History

The Veteran's claims for increased evaluations for his 
bilateral knee disorders were denied by the Board in an 
October 2005 decision.  The Veteran appealed the Board's 
October 2005 denial to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2008 order, the Court 
vacated the portion of the Board's October 2005 decision 
which denied increased evaluations for both knees prior to 
September 15, 1999, to include whether a separate evaluation 
is warranted for degenerative joint disease prior to this 
date, and remanded the issues back to the Board for further 
consideration.  The November 2008 Court order affirmed the 
Board's denial of an increased evaluation for the Veteran's 
bilateral knee disorder as of September 15, 1999.

The issues of entitlement to an effective date prior to April 
1, 1999, for the award of service connection for degenerative 
disc disease of the lumbar spine and the award of TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	Prior to September 15, 1999, the Veteran's right knee 
disorder, diagnosed as recurrent synovitis, was manifested 
by subjective complaints of severe painful motion and 
severe instability with objective evidence of no more than 
slight limitation of motion with slight degenerative 
changes; there is no objective evidence of separately 
compensable limitation of motion on flexion or extension 
or instability of the right knee not contemplated by the 
previously assigned evaluation, nor is there objective 
evidence of ankylosis, subluxation, or laxity during this 
period.

2.	Prior to September 15, 1999, the Veteran's left knee 
disorder, diagnosed as internal derangement, was 
manifested by subjective complaints of severe painful 
motion and severe instability with objective evidence of 
no more than slight limitation of motion with slight 
degenerative changes; there is no objective evidence of 
separately compensable limitation of motion on flexion or 
extension or instability of the right knee not 
contemplated by the previously assigned evaluation, nor is 
there objective evidence of ankylosis, subluxation, or 
laxity during this period.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 20 percent 
prior to September 15, 1999, for recurrent synovitis of 
the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5260, 5261 (2009).

2.	The criteria for an evaluation in excess of 20 percent 
prior to September 15, 1999, for internal derangement of 
the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds the record reflects that VA has made 
reasonable efforts to inform the Veteran of the information 
and evidence needed to substantiate the claims decided 
herein.  In this regard, the rating decisions on appeal, 
statements of the case dated December 1991 and April 2003, 
numerous supplemental statements of the case, including those 
dated June 2004 and October 2000, Board remands dated 
September 1996 and January 1999, and the October 2005 Board 
denied, informed the Veteran of the evidence necessary to 
support his claim, and included the pertinent regulations 
that applied to the Veteran's claims.  Presuming the Veteran 
has read the documents pertaining to his appeal, the Board 
finds the Veteran he has had actual knowledge of the evidence 
necessary to substantiate his claim, including the contents 
of the Diagnostic Codes in question.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other 
grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 
U.S. (April 21, 2009) (all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence).  Furthermore, the Board finds the Veteran 
demonstrated actual knowledge of the information necessary to 
substantiate his claim, including the effect any worsening of 
his service-connected disability has on his daily life  in 
his January 2008 Informal Brief and April 2008 Reply Brief 
before the Court.  See Sanders, supra. 

It is well settled that a remand is not warranted when no 
benefit would flow to the claimant."  Id.  See also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

In light of the above, the Board finds that any defective 
predecisional notice error is non-prejudicial in terms of the 
essential fairness of the adjudication and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the 
claims file.  All post-service treatment records and reports 
identified by the Veteran with respect to the period on 
appeal have been obtained.  VA was informed in February 2008 
by the Social Security Administration (SSA) that the 
Veteran's SSA disability records have been destroyed.  The 
Veteran was afforded VA examinations in July 1992, July 1997 
and February 1999.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The examinations conducted in 
this case are more than adequate, as they consider all of the 
pertinent evidence of record, the statements of the 
appellant, and provide detailed clinical examination findings 
sufficient to rate his service-connected knee disabilities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating Claims

As an initial matter, the Board observes that the Veteran's 
separate evaluations for recurrent synovitis of the right 
knee and internal derangement of the left knee have been 
evaluated under the same Diagnostic Code throughout the 
period on appeal.  Moreover, as discussed below, the 
symptomatology for both disabilities has been identical 
throughout this appeal.  For these reasons, the Board will 
discuss entitlement to higher initial disability evaluations 
for these disabilities together.

Laws and Regulations

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Throughout the period on appeal, the Veteran's bilateral knee 
disabilities were assigned separate evaluations pursuant to 
Diagnostic Code 5258, pertaining to dislocation of the 
semilunar cartilage.  The Veteran was not, however, 
separately rated under Diagnostic Codes 5260 or 5261 for 
limitation of motion of the knee or under Diagnostic Code 
5257 for instability of the knee.  Under such circumstances, 
the Board will therefore consider (1) whether the Veteran is 
entitled to a rating in excess of 20 percent for any 
limitation of motion of either knee for the appeal period, 
and (2) whether the Veteran is entitled to a separate or 
higher evaluation for any instability of the knees.  With 
regards to the first issue, the Board observes that 
Diagnostic Code 5003, pertaining to degenerative arthritis, 
while potentially applicable to the instant case, would not 
result in a higher evaluation, as a 10 percent evaluation is 
the maximum assignable under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a.  

Limitation of motion of the knee is contemplated by 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2009).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II 
(2009).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

Finally, a 10, 20 or 30 percent evaluation is warranted where 
there is slight, moderate or severe recurrent subluxation or 
lateral instability, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).



Analysis

As noted above, the Veteran was assigned separate 20 percent 
evaluations for both his right and left knee disorders 
throughout the appeal period.  The Board notes the Veteran 
received the maximum benefit available under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 during this period.  Under this 
code section, a 20 percent rating is assigned for cartilage, 
semilunar, dislocated, with frequent episodes of locking, 
pain and effusion into the joint.  Id.

After a complete and thorough review of the claims folder and 
all of the clinical evidence of record pertaining to the 
Veteran's right and left knees, the Board finds that the 
objective findings do not establish entitlement to an 
evaluation in excess of 20 percent for either knee 
disability.  In this regard, the Board has considered rating 
the Veteran's service-connected disability under a different 
Diagnostic Code, but finds none that may be assigned on the 
facts of record or which would avail the Veteran of a higher 
disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran contends an increased evaluation is warranted for 
the appeal period due to bilateral instability of the knees.  
However, the Board observes that the Veteran's subjective 
complaints of pain and instability were considered and are 
contemplated by the currently assigned 20 percent evaluation.  
See, e.g., January 1999 rating decision and June 1999 
supplemental statement of the case.  As such, separate 
evaluations under Diagnostic Codes 5257, for lateral 
instability, and 5258 for dislocation of the semilunar 
cartilage, may not be assigned.  In general, all 
disabilities, including those arising from a single disease 
entity, are rated separately, and all disability ratings are 
then combined in accordance with 38 C.F.R. § 4.25.  However, 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The Court has held that a claimant may not be 
compensated twice for the same symptomatology, as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

Furthermore, the Board observes that an evaluation in excess 
of 20 percent is not warranted for "severe" instability of 
either knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
In this regard, the Board acknowledges the Veteran's 
assertion that his knee had collapsed on him at the West 
Rockford Hospital and that he was seen at that hospital for 
knee instability.  Private medical records dated in June 1991 
show that he had been fitted for a neoprene brace and the fit 
had been approved.  However, the treatment record contains no 
discussion of instability or subluxation of either knee.  
Furthermore, a subsequent May 1992 VA Medical Certificate 
notes a questionable need for a knee brace pending an 
orthopedic appointment (emphasis added).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay person may 
provide eyewitness account of medical symptoms).  However, 
lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu at 494.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The Veteran in this case is competent to report his symptoms, 
both past and present; however, the Veteran is not competent 
to provide clinical opinions.  The Board has placed greater 
probative value on the clinical records prior to September 
15, 1999, which do not support the Veteran's contention that 
he has instability of the knees prior to September 15, 1999.  
Despite being prescribed braces for his knees, a July 1992 VA 
examination report reflects no laxity with negative McMurray 
and Appley tests bilaterally.  Likewise, a July 1997 VA 
examination report notes the Veteran's knees were stable to 
varus, valgus and Lachman testing.  Furthermore, a June 1998 
Orthopedic Surgery & Sports Medicine treatment record notes 
no evidence of ligamentous laxity on physical examination.  
Finally, the Board observes a February 1999 VA examination 
report notes that, "clinically speaking, he has very stable 
knees." (emphasis added).  Further, the February 1999 VA 
examiner noted that, while there is no specific reason to 
disbelieve the Veteran, there is no objective evidence to 
support his complaints of severe pain and instability.  With 
regard to the presence of instability or subluxation, the 
Board places greater probative value on these medical 
examinations than the Veteran's report of instability as the 
examination reports contain the opinion of trained medical 
professionals supported by an adequate statement of bases 
that reflect knowledge of the Veteran's history, the clinical 
records, and current examination findings.

In light of the evidence outlined above, the Board finds that 
the preponderance of the evidence does not support a finding 
that the Veteran experienced instability of either the left 
or right knee prior to September 15, 1999.  Accordingly, the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5257 are not met prior to that date.     

The Board has also considered whether a higher or separate 
evaluation is warranted at any point during the appeal period 
for degenerative changes of the knees with limited range of 
motion.  However, the Board again finds a separate evaluation 
is not warranted for limited or painful motion, as these 
symptoms were considered and contemplated in the 20 percent 
evaluation assigned under Diagnostic Code 5258.  See, e.g., 
January 1999 rating decision and June 1999 supplemental 
statement of the case.  As such, separate evaluations under 
Diagnostic Codes 5260/5261, for limitation of motion, and 
5258, for dislocation of the semilunar cartilage, may not be 
assigned.  See 38 C.F.R. § 4.14.

Furthermore, the Board finds that the Veteran's right knee 
recurrent synovitis and left knee internal derangement do not 
warrant an evaluation in excess of 20 percent based on 
degenerative changes with limitation of motion.  In this 
regard, the Board acknowledges the Veteran's assertion that 
he suffered from severe painful motion resulting in a 
reduction of functional motion.  However, there is no 
objective evidence of limitation of flexion to 45 degrees or 
less, limitation of extension to 10 degrees or more, or any 
combination of limitation of flexion and extension that, when 
separately evaluated and combined, would warrant a 
compensable evaluation for either the left or right knee.

Turning to the record, a July 1992 VA examination report 
notes range of motion of the right knee to 130 degrees with 
complaints of pain and stiffness, while the left knee had 
normal range of motion.  Strength was good bilaterally.  On 
physical examination in July 1997, the Veteran exhibited 
normal flexion to 140 degrees and normal extension to zero 
degrees bilaterally.  A June 1998 private physical therapy 
report reflects flexion of the right knee to 115 degrees with 
hyperextension to two degrees.  Flexion of the left knee is 
noted as 120 degrees of motion with full extension to zero 
degrees.  Finally, a February 1999 found the Veteran able to 
achieve flexion of 100 degrees bilaterally.  However, the VA 
examiner opined that the Veteran's limitation of motion was 
due "mainly because of...obesity and not because of the 
intrinsic problem in his knees."  

The Board acknowledges the Veteran's subjective complaints of 
painful motion, as well as objective findings of pain on 
motion as reflected by the record during the appeal period.  
However, while the Veteran experiences some pain on flexion 
and extension of the knees bilaterally, there is no 
competent, objective evidence of record to indicate that such 
pain, weakness, fatigability or incoordination limited the 
Veteran's functional range of motion to such a degree so as 
to warrant a compensable evaluation for either the left or 
right knee at any point in the appeal period.  See DeLuca, 
supra.  In this regard, the Board again notes the February 
1999 VA examiner commented that there is no objective 
evidence to support the Veteran's subjective complaints 
regarding his bilateral knee disabilities.  

Therefore, even if Diagnostic Code 5257 were applicable in 
the present case, a separate rating based on either limited 
flexion or extension would not be warranted as the evidence 
does not show that either the Veteran's limitation of flexion 
or extension warranted a compensable evaluation under 
Diagnostic Codes 5260 or 5261 prior to September 15, 1999.  
In light of the evidence as described above, the Board finds 
that the preponderance of the evidence is against the 
assignment of either a separate compensable evaluation, or an 
evaluation in excess of 20 percent, for either the Veteran's 
right or left knee disability based upon degenerative changes 
with pain and limitation of motion at any point during the 
appeal period.

In sum, the Board has reviewed the evidence of record in its 
entirety as it applies to the period prior to September 15, 
1999.  The objective evidence of record does not support a 
finding that a separate evaluation is warranted for either 
instability of the knees or based upon limitation of motion, 
as these symptoms were considered by the RO and are 
contemplated by the separate 20 percent evaluations currently 
assigned.  Further, the Board finds that the preponderance of 
the evidence weighs against a finding that an evaluation in 
excess of 20 percent is warranted for either knee based upon 
instability or degenerative changes with limitation of 
motion.  In this regard, the Board acknowledges the Veteran's 
contentions that he suffered from severe instability and 
severe pain on motion.  However, the Board places 
significantly more weight on the objective clinical findings 
reported on examination than the Veteran's own subjective 
statements in support of his claim.  See Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board).  

Accordingly, since the clinical evidence of record does not 
support the Veteran's contentions, the Board finds that the 
preponderance of the evidence is against a separate or higher 
evaluation in excess of 20 percent for either the Veteran's 
right knee recurrent synovitis or left knee internal 
derangement.  As such, and the benefit of the doubt rule does 
not apply, and the Veteran's claim must be denied.  See 38 
U.S.C.A. § 5107 (West 2002).

As a final note, the Board also has considered whether the 
Veteran is entitled to a greater level of compensation on an 
extra-schedular basis for the period on appeal.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extra-schedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extra-schedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

An evaluation in excess of 20 percent for recurrent synovitis 
of the right knee, to include a separate evaluation for 
degenerative changes of the right knee, prior to September 
15, 1999, is denied.

An evaluation in excess of 20 percent for internal 
derangement of the left knee, to include a separate 
evaluation for degenerative changes of the left knee, for the 
period prior to September 15, 1999, is denied.


REMAND

With regards to the earlier effective date issues, the 
appellant submitted a VA Form 9 in August 2006, in which he 
notes he desires a Board hearing to be conducted at his local 
VA office.  In July 2008, the Veteran indicated he desires a 
videoconference hearing with regards to these issues.  As the 
appellant's requested hearing has not yet been conducted, 
this matter should be REMANDED to schedule the appellant for 
a Travel Board or videoconference Board hearing of his 
choosing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) 
(2009).

Finally, the Veteran's claim for an earlier effective date 
for TDIU is impacted by the outcome of his claim for an 
earlier effective date for the award of service connection 
for degenerative disc disease of the lumbar spine, and 
therefore, the TDIU claim is inextricably intertwined with 
the lumbar spine claim.  The United States Court of Appeals 
for Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is 
"inextricably intertwined" with the lumbar spine claim, the 
TDIU claim must also be remanded to the AOJ in accordance 
with the holding in Harris.


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board or videoconference Board 
hearing of his choosing. Appropriate 
notification should be given to the 
appellant and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


